DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of FIG. 5, with claims 1-10, 14-17, 20, and 22-25 in the reply filed on 01/11/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “the second planarization film” lacks antecedent basis. As such it is unclear and indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 15-16 and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Kim et al. 20170345847 A1

    PNG
    media_image1.png
    485
    444
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    310
    430
    media_image2.png
    Greyscale

Regarding claim 1, figs. 5-9 of Kim discloses display apparatus comprising: 
a substrate 110; 
a display area DA disposed on the substrate and comprising a plurality of pixels; 
a non-display area NDA disposed outside the display area; 
a first power supply voltage line 170 comprising: 
a first conductive layer 171a disposed in the non-display area; and 
a second conductive layer 171b disposed on the first conductive layer; 
a second power supply voltage line 180 disposed in the non-display area and comprising: 
a third conductive layer 181a spaced apart from the first conductive layer; and 
a fourth conductive layer 181b disposed on the third conductive layer 181a; 
a first darn portion 510 surrounding the display area and overlapping the second power supply voltage line (fig. 6); 
a second darn portion 520 disposed adjacent to the first darn portion; and 



    PNG
    media_image3.png
    615
    837
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    406
    477
    media_image4.png
    Greyscale

Regarding claim 24, figs. 5-7 of Kim discloses a display apparatus (fig. 5) comprising:
a display area DA comprising a plurality of pixels; 
a non-display area NDA disposed outside the display area; 
a first power supply voltage line 170 disposed outside the non-display area; 
a second power supply voltage line 180 spaced apart from the first power supply voltage line; 
a first dam portion 510 surrounding the display area and overlapping the second power supply voltage line 180 (fig. 6);
a second dam portion 520 disposed adjacent to the first dam portion; 
a third dam portion 530 disposed between the display area and the first dam portion 510; and 
an insulating layer (the layer of 532/512/523 – see par [0105, 0107, 0109] – part of pixel defining layer for defining the pixel area) forming a part of the first dam portion (512 part of 510) and the second dam portion (523 part of 520), 


Regarding claim 25, from figs. 6-7 Kim, Kim necessary discloses wherein the insulating layer further covers a top surface of the second power supply voltage line between the first end portion and the third end portion.

Regarding 15, par [0120] of Kim discloses wherein the first conductive layer and the third conductive layer includes a same material, and the second conductive layer and the fourth conductive layer includes a same material.

Regarding claim 16, figs. 8-9 of Kim discloses wherein, the cladding layer covers a top surface and the first end portion of the fourth conductive layer between the first dam portion and the second dam portion.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kim et al. 20160365398 (Kim98). 
Regarding claim 22, Kim discloses claim 1, but does not disclose further comprising a thin-film encapsulation layer comprising: a first inorganic encapsulation layer covering the display area; an organic encapsulation layer disposed on the first inorganic encapsulation layer; and a second inorganic encapsulation layer disposed on the organic encapsulation layer, wherein the thin-film encapsulation layer covers the third dam portion and the first dam portion.

    PNG
    media_image5.png
    422
    703
    media_image5.png
    Greyscale

However, fig. 2 of Kim98 disclose a thin-film encapsulation layer 300 comprising: a first inorganic encapsulation layer 320 covering the display area; an organic encapsulation layer 330 disposed on the first inorganic encapsulation layer; and a second inorganic encapsulation layer 340 disposed on the 
In view of such teaching, it would have been obvious to form an apparatus of Kim further comprising a thin-film encapsulation layer comprising: a first inorganic encapsulation layer covering the display area; an organic encapsulation layer disposed on the first inorganic encapsulation layer; and a second inorganic encapsulation layer disposed on the organic encapsulation layer, wherein the thin-film encapsulation layer covers the third dam portion and the first dam portion such as taught by Kim98 in order to seal whole apparatus.

Regarding claim 23, fig. 2 of Kim98 discloses wherein the first inorganic encapsulation layer and the second inorganic encapsulation layer contact each other outside the second dam portion.
Therefore, it would have been obvious to form an apparatus of Kim further comprising wherein the first inorganic encapsulation layer and the second inorganic encapsulation layer contact each other outside the second dam portion such as taught by Kim98 in order to seal whole apparatus.

Allowable Subject Matter
Claims 2-10, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829